Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on September 9, 2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2010-218759.  Regarding claims 1 and 5, the reference teaches an electrochemical element comprising a substrate with an electrode layer comprising a porous metal support (1) and an electrode layer (2) formed on the support, wherein the electrode layer has a surface roughness (Ra) of 1.0 micron ([0022], [0061], [0063]; Fig. 1). Regarding claim 5, the electrochemical element further comprises an electrolyte layer (3) and a counter electrode layer (4) ([0022]).  Regarding claim 7, the electrochemical element is a solid oxide fuel cell that can be operated at .  
Thus, the instant claims are anticipated.  Note: as a way of overcoming this rejection, Applicant may wish to consider amending the claim to narrow the range of surface roughness, as the reference appears to teach away from a roughness of less than 0.5 micron in [0033].  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-218759.
The reference is applied to claim 5 for the reasons stated above.  However, it is not expressly taught that a plurality of electrochemical elements are arranged in a stacked state as recited in claim 6.
.


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-218759 in view of Hwang et al (US 20170125833).
JP ‘759 is applied to claims 1, 5, and 7 for the reasons stated above.  The reference does not expressly teach that the porous metal support comprises through holes that penetrate the support from one surface to the other, as recited in claim 3.
Hwang et al is directed to a permeable metal substrate for a fuel cell.  The substrate comprises gas channels, e.g., through holes (112) that penetrate the support from one surface to the other ([0041], Fig. 1, 2, and 8).  Regarding claim 4, the substrate is a metal plate that has been subjected to hole formation processing ([0041]).  
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).  Further, it is noted that JP ‘759 teaches in [0024] that “the structure of the metal support 1 is not particularly limited as long as the structure has a structure in which the 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
October 20, 2021